Citation Nr: 1142873	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-36 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for chest discomfort and heart palpitations.

7.  Entitlement to service connection for a bilateral hearing loss disability.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for irritable bowel syndrome (IBS) with diarrhea.

10.  Entitlement to an initial disability rating in excess of 10 percent for anterolisthesis, lumbar spine.

11.  Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder with panic disorder and generalized anxiety disorder.

12.  Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right knee.

13.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) with gastritis.

14.  Entitlement to an initial compensable disability rating for hypertension.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to December 1986 and from January 1988 to October 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision from the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for IBS and for an increased rating for GERD with gastritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a left knee disorder.

2.  The Veteran does not have a current diagnosis of a right ankle disorder.

3.  The Veteran does not have a current diagnosis of a left ankle disorder.

4.  The Veteran does not have a current diagnosis of a right foot disorder.

5.  The Veteran does not have a current diagnosis of a left foot disorder.

6.  The Veteran does not have a current diagnosis of a chest and/or heart disorder.

7.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.

8.  The Veteran does not have a current diagnosis of tinnitus.

9.  The Veteran's lumbar spine disability is manifest by objective observation of forward flexion of 60 degrees or greater with consideration of pain.

10.  The Veteran's major depressive disorder with panic disorder and generalized anxiety disorder is manifest by no more than an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

11.  The Veteran's right knee exhibits flexion to 120 degrees, full extension, no laxity, and painful flare-ups.

12.  The Veteran's hypertension is manifest by a history of diastolic pressure predominantly under 100 that does not require continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right ankle disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a left ankle disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for service connection for a right foot disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The criteria for service connection for a left foot disorder have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  The criteria for service connection for chest discomfort and heart palpitations have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  The criteria for service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

8.  The criteria for service connection for tinnitus have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

9.  The criteria for a disability rating in excess of 10 percent for a lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2011).

10.  The criteria for a disability rating in excess of 10 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).

11.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2011).

12.  The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the claims for service connection, the record reflects that the Veteran was provided notice in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the March 2009 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

Concerning the claims for higher initial disability ratings, the Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA treatment records have been obtained.  The Veteran also was afforded VA examinations in connection with the current claims.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Left Knee, Bilateral Ankles, Bilateral Feet, Chest Discomfort and Heart Palpitations

A service treatment record from August 1992 contains the Veteran's complaints of joint pains.

In August 1992, the Veteran complained to a service examiner of chest pains.  An X-ray of the Veteran's chest taken in August 1992 yielded negative results.

X-rays of the bilateral knees and bilateral ankles taken in November 1992 were negative for any abnormalities or deformities.  It was noted that the Veteran experienced pain in his knees, ankles, and feet.

The Veteran was seen by a service examiner in March 1993 for polyarthralgias of unknown etiology.  A rheumatology clinic note reflects that there was no evidence of an inflammatory joint or muscle disease.

X-rays of the ankles and knees taken in March 1993 were negative for any abnormalities.

A service treatment record from April 1993 indicates that the Veteran had painful feet and bilateral plantar fasciitis.

A service examination report from April 1993 indicates that the Veteran had normal chest, heart, feet, and lower extremities.  The Veteran noted on an April 1993 Report of Medical History that he did not experience chest pain, heart palpitations, or "trick" or locked knee.  He noted that he had foot pain.  He indicated that he did not know if he experienced arthritis.

In June 1994, the Veteran was treated for a right ankle sprain after playing basketball.

In July 1994, a service examiner indicated that the Veteran suffered from chronic polyarthralgia of unclear etiology.

A service examination report from April 1995 reflects that the Veteran had a normal chest, heart, lower extremities, and feet.  The Veteran indicated on an April 1995 Report of Medical History that he did experience pain in his chest but he did not experience heart palpitations.  He noted that he did not experience "trick" or locked knee or foot trouble.  He indicated that he did not know if he experienced arthritis.

A service examination report from August 1995 reflects that the Veteran had normal chest, normal heart, normal feet, and normal lower extremities.  The Veteran indicated on an August 1995 Report of Medical History that he did not experience pain in his chest or heart palpitations.  He also noted that he did not know if he experienced arthritis or foot trouble.  He indicated that he did not have a "trick" or locked knee.

In May 1999, the Veteran complained of his heart skipping a beat when he exercised.  A service examiner indicated that the problem was probably a premature ventricular contraction and encouraged the Veteran to decrease his caffeine intake.

In August 2003, the Veteran was treated for bilateral knee pain.  

A service treatment record from March 2004 reflects that the Veteran complained of bilateral knee pain.  X-rays were negative for arthritis or effusion.

An ECG taken in March 2006 revealed a sinus rhythm with first degree atrioventricular block.  A treatment record from March 2006 reflects that the Veteran had heart palpitations.  The Veteran was put on physical profile for heart palpitations in April 2006.  A stress test report from April 2006 reflects that the Veteran was able to exceed a maximum heart rate.  No chest pain was noted.  The test was stopped after 13 minutes due to shortness of breath.  The administrator noted that the test results would be reviewed with cardiology due to baseline ECG abnormalities.  A service treatment record from April 2006 reflects that the Veteran had heart palpitations.

In November 2006, the Veteran was treated for bilateral knee pain.

In his Report of Medical History completed in April 2008, the Veteran noted that he experienced arthritis, foot trouble, swollen or painful joints, knee trouble, pain in his chest, an abnormal heart beat, and heart trouble.  He also indicated that he did not experience impaired use of arms, legs, hands, or feet.

The Veteran's April 2008 separation examination report reflects that he had a normal heart, normal chest, normal lower extremities, and normal feet.  An ECG conducted at this examination revealed a sinus bradycardia and was otherwise noted to be normal.

A service treatment record from September 2008 reflects that the Veteran's heart rate and rhythm were normal.  The examiner indicated that no murmurs were heard.

On VA examination in October 2008, the examiner indicated that no heart thrills, gallops, or murmurs were present.  The examiner considered the Veteran's history of chest discomfort and irregular heart beat.  An X-ray of the chest showed no evidence of active inflammatory disease, and the cardiac silhouette appeared normal with no evidence of chamber enlargement.  The examiner indicated that the chest was normal.  After examining the Veteran, the examiner indicated that while the Veteran had recurring chest pain and palpitations, no pathology or etiology was found on examination to render a diagnosis.

The October 2008 VA examiner also considered the Veteran's report of left knee, bilateral ankle, and bilateral foot pain.  An X-ray of the left knee revealed no evidence of fracture or dislocation.  There was no joint effusion shown.  X-rays of the bilateral ankles revealed no evidence of fracture or dislocation.  The examiner indicated that the soft tissues were unremarkable, and the ankle mortise was intact.  After examining the Veteran, the examiner indicated that although the Veteran experienced left knee pain, bilateral ankle pain, and bilateral heel pain, there was no pathology or etiology found to render a diagnosis.

Concerning the claims for service connection for a left knee disorder, bilateral ankle disorder, bilateral foot disorder, and chest discomfort and heart palpitations, the Board finds that the present claims for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of painful joints and a painful chest, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has an actual disability of the left knee, bilateral ankles, bilateral feet, or chest underlying his complaints of chronic pain.

Although the Veteran is competent to report experiencing pain and palpitations, the Board finds that his statements are outweighed by the medical evidence of record.  X-rays taken in October 2008 in connection with the Veteran's VA examination affirmatively show that the Veteran does not have an actual disability of the left knee, bilateral ankles, bilateral feet, or chest.  The Board finds the October 2008 VA examination report to be competent, credible evidence that the Veteran does not have an actual disability of the left knee, bilateral ankles, bilateral feet, or chest, as this examination was performed by an objective medical professional and included the necessary tests and observations.  The examiner was impartially reporting the results of medical testing.  The Veteran has had no medical training and is thus not competent to provide a medical diagnosis.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a left knee disorder, bilateral ankle disorder, bilateral foot disorder, and chest discomfort and heart palpitations must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Hearing Loss and Tinnitus

A service audiogram from July 1990 reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
05
10
00
00
05
LEFT
10
05
10
00
00

A service audiogram from January 1992 contains pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
05
10
00
00
05
LEFT
05
10
05
00
00

On service examination in April 1993, pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
05
00
05
LEFT
05
10
00
00
00

On an April 1995 Report of Medical History, the Veteran indicated that he did not experience hearing loss.

A service audiogram from February 1993 contains pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
05
00
05
LEFT
05
05
00
00
00

A service audiogram from May 1994 contains pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
00
10
00
00
00
LEFT
05
10
05
00
00

A service audiogram from November 1999 reflects pure tone thresholds, in decibels, as follows:





HERTZ

500
1000
2000
3000
4000
RIGHT
05
10
00
00
00
LEFT
00
10
00
00
00

On his April 2008 Report of Medical History, the Veteran indicated that he experienced hearing loss and ringing in his ears.

The Veteran's April 2008 separation examination report reflects that he had normal ears.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
05
05
10
LEFT
15
20
15
05
10

A service treatment record from June 2008 reflects that the Veteran reported hearing loss.  The Veteran also reported experiencing tinnitus that would come and go three or four times per week.  The audiologist opined that the Veteran's description and perception of his tinnitus did not meet the clinical definition of tinnitus.  The audiologist also noted that pure tone audiometry revealed normal hearing in both ears.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Concerning the claim for service connection for a bilateral hearing loss disability, the Board notes that none of the interpreted pure tone thresholds as recorded by any of the audiologists of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2011).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.

Concerning the claim for service connection for tinnitus, the Board has carefully considered the Veteran's assertions and finds that the Veteran is competent to observe ringing in his ears, as that is a symptom capable of lay observation.  However, as the Veteran has not had audiological training, he is not competent to opine regarding whether his symptoms meet the clinical definition of tinnitus.  In this case, the Veteran's statements are outweighed by the June 2008 service audiologist note.  In June 2008, a service audiologist considered the Veteran's self report of intermittent tinnitus.  After performing an audiology examination, the audiologist opined that the Veteran's description and perception of his tinnitus did not meet the clinical definition of tinnitus.  This audio examination was performed by an objective medical professional and included the necessary tests and observations.  The examiner was impartially reporting the results of medical testing.  As this opinion was given by a trained audiologist, the Board finds this opinion persuasive evidence that the Veteran does not have tinnitus.

As the Veteran's hearing loss does not meet the numerical standards enumerated by 38 C.F.R. § 3.385, and the Veteran's symptoms do not meet the clinical definition of tinnitus, service connection for these two disabilities is not warranted.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Lumbar Spine

Effective September 26, 2003 (prior to the filing of the Veteran's claim) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in October 2008, the Veteran reported lower back pain.  He described his pain as mild to moderate, and it was noted that the frequency of pain was two to three times per year.  The pain occurred in the center of the lower back but was non-radicular.  No paresthesias or weakness in his lower extremities was reported.  

The examiner observed tenderness on palpation at L4-S1.  The examiner stated that the Veteran's range of motion was normal on examination, and he opined that repeated movement did not significantly reduce the range of motion but caused pain.  Posture and gait were deemed normal, and no kyphosis, lordosis, or significant scoliosis was observed.  Light sensory touch and perception were normal.  Coordination was normal.  There was strong hand grasp, strong foot dorsiflexion, and strong plantar flexion.  No neurological deficiencies were observed.

Lumbar flexion was to 90 degrees with pain at 90 degrees.  Lumbar extension was to 30 degrees with pain at 30 degrees.  Right and left lateral flexion were each to 30 degrees with pain at 30 degrees.  Right and left rotation were each to 30 degrees with pain at 30 degrees.  It was noted that pain did not additionally limit the joint motion.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has been limited primarily to 90 degrees of forward flexion and 240 degrees of combined range of motion.  These findings warrant a noncompensable rating under the General Formula.

However, the Board recognizes that VA examination has revealed subjective complaints of pain and weakness, but without incapacitating episodes.  The Board observes that, given the Veteran's painful-albeit, noncompensable-lumbar spine motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment.  Because there has been no objective evidence of neurological impairment attributable to the low back disability, the Board finds that there is no basis for additional separate, compensable ratings under this provision.  

Although the revised criteria sets forth a Formula for Rating Intevertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS or incapacitating episodes at any time pertinent to the current claim for increase.


Major Depressive Disorder

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

On VA psychiatric examination in June 2008, the Veteran indicated that he had never been prescribed psychotropic medications.  It was noted that the Veteran presented with good hygiene and grooming.  No psychomotor retardation or agitation was noted.  He was alert and oriented.  Comprehension was within normal limits.  Immediate, recent, and long-term memory was intact.  Intelligence was judged by the examiner to be average.  The Veteran maintained good eye contact throughout the interview, and his speech was normal in rate, tone, and production.  No significant personality pathology was noted.

The Veteran reported experiencing a low mood, tearfulness, difficulty concentrating and focusing, anhedonia, low motivation, lethargy, and sleep and appetite disturbance.  The Veteran also reported some problems with anxiety, fearfulness, and panic symptoms.  The Veteran denied any hallucinations or delusions.  No suicidal or homicidal ideation was present.

The examiner deemed the Veteran's judgment and insight as excellent.  No psychotic features were evident.  The examiner gave diagnoses of major depressive disorder, panic disorder without agoraphobia, and generalized anxiety disorder.  The examiner assigned a GAF score of 80.

Based on the evidence of record, the Board finds that the criteria for rating in excess of 10 percent for major depressive disorder with panic disorder and generalized anxiety disorder are not met.  The Veteran's major depression is manifest by no more than an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The record does not indicate that the Veteran has ever sought treatment for his psychiatric disability.  The Veteran himself has indicated that he has never been prescribed psychiatric medication.  His recorded GAF score is 80.  According to the DSM-IV, people with GAF scores from 71 to 80 generally have no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork), and if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  As such, the Veteran's assigned GAF score of 80 indicates only slight impairment due to his psychiatric disability.

Although the Veteran's depressed mood and occasional anxiety has been documented, there were no suggestions in the record that he experienced suspiciousness, weekly panic attacks, a chronic sleep impairment, or even a mild memory loss (such as forgetting names, directions, recent events) as is required for an evaluation in excess of 10 percent.  Overall, the Board finds that the Veteran's disability picture due to his service-connected psychiatric disorder demonstrates a mild impairment that is adequately rated as 10 percent disabling.  There is no evidence of any sustained increased symptoms for the assignment of a higher staged rating for any definite period.

Right Knee

Arthritis due to trauma is rated under Diagnostic Code 5010, which is, in turn, rated under Diagnostic Code 5003, for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees. A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

On VA examination in October 2008, the Veteran reported recurring pain in his right knee.  He described the pain as throbbing accompanied by popping and grinding.  He related that his right knee was stiff every morning.  He said his pain was moderate to severe, and he experienced pain three to four times per week.  Climbing stairs, bending, squatting, kneeling, twisting, crawling, prolonged walking, running, and jumping aggravated his pain.

Active flexion of the right knee was to 120 degrees.  Passive flexion was to 137 degrees.  After three repetitions, flexion was to 124 degrees.  Active and passive extension was to 0 degrees.  The examiner opined that the range of motion findings were within normal limits for the Veteran's age and body type.  Ligamentous stability was within normal limits.

Considering the pertinent facts in light of the above-noted criteria, the Board finds that there is no basis for assignment of an initial rating higher than 10 percent for the right knee under Diagnostic Code 5260 or Diagnostic Code 5261.  During the time period relevant to this appeal, the evidence reflects that right knee flexion was limited with pain, at worst, to 120 degrees.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5260.

The Board points out that during the time period relevant to this appeal, there has been no evidence of limitation of extension of the right knee.  Hence, the extension measurement is also consistent with no more than a 0 percent (noncompensable) rating under Diagnostic Code 5261.

The Board recognizes that throughout the period of the appeal, the Veteran has complained of increased pain and difficulty with his right knee.  This increased pain has been objectively recognized and noted in the treatment records.  The Board observes that, given the Veteran's painful-albeit, noncompensable-right knee motion, and other symptoms, the initial 10 percent rating assigned appears to be consistent with DeLuca, 38 C.F.R. § 4.40, 4.45, and 4.59 (recognizing the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  However, the medical evidence reflects that no higher rating is assignable, even when functional loss due to pain, weakness and other factors is considered.

The Board has alternatively considered whether a higher rating is assignable on the basis of recurrent subluxation or lateral instability.  Under Diagnostic Code 5257 other impairment of the knee, such as recurrent subluxation or lateral instability 10, 20, and 30 percent ratings, are assignable for slight, moderate, and severe impairment, respectively.  38 C.F.R. § 4.71a.

Unfortunately, in this case, there is no evidence of subluxation or lateral instability of the right knee.  According to the June 2008 VA examiner, ligamentous stability of the right knee was within normal limits.  As the June 2008 VA examination report indicates that the Veteran's right knee is stable, there is no basis for a separate rating for instability.  Significantly, the Veteran has not claimed that his right knee is unstable.

The Board has also considered whether there is any basis for assignment of a higher rating for the right knee disability under any other potentially applicable diagnostic code.  However, in the absence of any ankylosis, instability, or other deformity, evaluation of the right knee under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the lower extremities-DC 5256, 5258, 5259, 5262, or 5263-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of either disability under any other provision(s) of the rating schedule.

Hypertension

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104.

A service treatment record from October 2007 indicates that the Veteran had a blood pressure reading of 141/86.

On the Veteran's April 2008 separation examination report, his blood pressure was noted to be 124/88.  A service treatment record from April 2008 reflects that the Veteran's blood pressure was 128/75.

A service treatment record from May 2008 contains a blood pressure reading of 124/88.  Another service treatment record from June 2008 contains a blood pressure reading of 138/71.  In September 2008, his blood pressure was 135/84.

On VA examination in October 2008, the Veteran remarked that he had been told that his blood pressure was elevated.  He also remarked that he had never been put on medication for hypertension.  the Veteran's blood pressure was recorded as 149/98.  

A service treatment record from October 2008 contains blood pressure readings of 147/88 lying down, 149/98 sitting, and 154/103 standing.

Based on the evidence of record, the Board finds that the Veteran's hypertension has been manifest by diastolic pressure readings primarily between 75 and 100.  As noted above, a compensable evaluation for hypertension requires diastolic pressure readings to be primarily 100 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  According to the evidence of record, the Veteran has only had one single blood pressure reading which had a diastolic pressure greater than 100.  One single reading does not comprise the consistent trend required for a compensable rating by the rating schedule.  The majority of consistent readings throughout the claims file are of diastolic readings from below 100.  Therefore, a compensable rating for hypertension is not warranted.


Extraschedular Considerations

The Board has also considered whether the disabilities at issue present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's claimed disabilities.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Conclusion

For all the foregoing reasons, the Board finds that the claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right foot disorder is denied.

Service connection for a left foot disorder is denied.

Service connection for chest discomfort and heart palpitations is denied.

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.

An initial disability rating in excess of 10 percent for anterolisthesis, lumbar spine, is denied.

An initial disability rating in excess of 10 percent for major depressive disorder with panic disorder and generalized anxiety disorder is denied.

An initial disability rating in excess of 10 percent for osteoarthritis of the right knee is denied.

An initial compensable disability rating for hypertension is denied.



REMAND

Concerning the claim for service connection for IBS with diarrhea, the Board notes that while the Veteran was on active duty in September 1992 and March 1993, he was treated for diarrhea.

A service examination report from August 1995 reflects that the Veteran had mild right upper quadrant tenderness.

A pathology report from September 2003 indicates that the Veteran had a focal acute inflammation of the colon.   A service treatment record from November 2003 reflects that the Veteran was treated for acute diarrhea.  In January 2004, the Veteran was treated for colitis.  The service examiner recommended a colonoscopy.

A service treatment record from April 2005 reflects that the Veteran had a diagnosis of IBS.

An August 2005 endoscopy report reflects that the Veteran had hematachezia, resolved.

In May 2007, a service examiner gave the Veteran a diagnosis of encopresis.  Another examiner gave a diagnosis of IBS.

A service treatment record from June 2007 reflects that the Veteran had suffered from diarrhea.  The examiner gave a diagnosis of gastroenteritis.

In October 2007, the Veteran was put on a physical profile for IBS and abdominal pain.  An October 2007 service treatment record contains a diagnosis of IBS.

On his April 2008 Report of Medical History, the Veteran indicated that he experienced intestinal trouble and rectal disease.

The Veteran's April 2008 separation examination report reflects that he had an abnormal abdomen; pain in the right upper quadrant on palpitation was noted.

A service treatment record from April 2008 reflects that the Veteran had a diagnosis of irritable bowel syndrome.

On VA examination in October 2008, the examiner recorded the Veteran's self-reported history and then opined that no etiology was found to render a diagnosis, only subjective reports of diarrhea.  However, it is unclear what, if any, gastrointestinal tests were performed in conjunction with this examination.  In light of the Veteran's well documented history of gastrointestinal symptoms, and the earlier recommendation that the Veteran undergo a colonoscopy, the Board finds that the Veteran should be afforded a thorough VA examination to provide a diagnosis for his intestinal symptoms.

Turning to the claim for an increased rating for GERD with gastritis, the Board notes that the only VA examination report of record is from the October 2008 exam.  As noted previously, it does not appear that the October 2008 VA examiner actually performed any gastrointestinal tests.  The Diagnostic Codes that have been employed to rate this disability for the Veteran (DCs 7307 and 7346) evaluate the disability on the basis of the presence of lesions, ulcerated areas, hemorrhages, dysphagia, and pyrosis.  The October 2008 VA examination report does not contain the necessary information to appropriately rate the Veteran's service-connected GERD with gastritis.  As such, the Veteran should be afforded another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, who treated him for gastrointestinal problems since leaving active duty.  After securing the necessary release(s), the AMC/RO should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran should be provided with information concerning the negative results and afforded an opportunity to obtain the records.  38 C.F.R. § 3.159 (2011).

2.  Thereafter, the Veteran should be afforded a gastrointestinal examination to determine the etiology of his claimed IBS, and the severity of his service-connected digestive disorder(s) classified as GERD with gastritis.  The claims folder, and the applicable Diagnostic Codes for digestive disorders (currently Diagnostic Codes 7307 for gastritis and 7346 for hiatal hernia) must be made available to the examining physician and the physician should state that he/she has reviewed the claims folder in the report of examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should report the pertinent medical complaints, symptoms and clinical findings in detail.  The examiner should specifically comment on all manifestations and symptoms produced by the service- connected disabilities in conjunction with the AMIE criteria for rating disabilities of the digestive system, particularly the criteria used in evaluating gastritis. 

The examiner should specifically comment on the presence or absence of lesions, erosions, ulcerations, hemorrhages, and the size and severity of such findings, as well as symptoms, as per Diagnostic Code 7307 for gastritis.

The examiner should also specifically comment on any other gastrointestinal symptoms manifested, to include the nature, frequency and severity of any other symptoms shown.

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lower intestinal disorder identified on examination, to include irritable bowel syndrome if present, was incurred in or aggravated by active service.

A complete rationale for any opinion expressed must be provided.

3.  Following completion of all indicated development, the AMC/RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


